 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   KAREN CALE-POWELL,
                                                          Case No.: 2:19-cv-00981-JCM-NJK
12         Plaintiff(s),
                                                                          Order
13   v.
14   CLARK COUNTY, et al.,
15         Defendant(s).
16        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
18 September 13, 2019.
19        IT IS SO ORDERED.
20        Dated: September 9, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                   1
